In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00036-CV

DEMETRIUS GRANT, Appellant                 §   On Appeal from the 67th District
                                               Court

V.                                         §   of Tarrant County (067-312472-19)

                                           §   July 21, 2022

WIND TURBINE AND ENERGY CABLES             §   Memorandum Opinion by Chief Justice
CORP. AND ARROW PERSONNEL, LLC,                Sudderth
Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Demetrius Grant shall pay all costs of this appeal, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Bonnie Sudderth
                                          Chief Justice Bonnie Sudderth